Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00797-CV

                        IN THE INTEREST OF A.C.N. and S.B.N., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02274
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 18, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of parties, costs are taxed against appellant).



                                                   PER CURIAM